Citation Nr: 1424736	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-08 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability (TDIU) prior to September 15, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of an April 2013 determination, the Board denied the issue currently on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand (JMR) was filed by the parties essentially arguing that the Board, in its denial of TDIU, did not properly address the appellant's cumulative functional impairment (or combined effects) from his service-connected disabilities.  Furthermore, the parties contended that the Board did not provide a discussion as to how the appellant's ability to perform sedentary employment equated to "substantially gainful employment."  A January 2014 Court Order granted the motion and remanded the case to the Board for readjudication consistent with the terms of the JMR.


FINDINGS OF FACT

1. For the period prior to September 15, 2011, the Veteran is in receipt of service connection for a bilateral hearing loss disability (60 percent disabling), residuals of left lobectomy (60 percent disabling), and residuals of a fracture of the right fifth finger (noncompensable).  His combined rating for this period was 80 percent.

2. The combined effects of the Veteran's service connected disabilities render him unemployable for the period prior to September 15, 2011.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met for the period prior to September 15, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, prior to September 15, 2011, the Veteran is in receipt of entitlement to service connection a bilateral hearing loss disability (60 percent disabling), residuals of left lobectomy (60 percent disabling), and residuals of a fracture of the right fifth finger (noncompensable).  His combined rating for this period was 80 percent.  He is thus eligible for consideration for a TDIU on a schedular basis.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran was previously employed in plumbing as a "plumber's helper" for approximately 20 years.  On his VA Form 21-8940, Application for Increased Compensation Based Upon Unemployability, he reported that he had last worked in 1984 at which point he was disabled due to his service-connected hearing loss and lobectomy disabilities.  He also indicated that he completed grade school education, but had not had any additional training or education. 

Upon consideration of the evidence of record and, significantly, the combined effects of the Veteran's service-connected disabilities, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to September 15, 2011.

On VA respiratory examination in April 2010, the examiner noted that the Veteran's residuals of left lung lobectomy would impact his usual occupation and cause work problems in that he would need to be assigned different duties due to decreased mobility and lack of stamina.  The examiner noted that the disability impacted daily activities, such as daily chores and recreation and prevented exercise and sports.

On audiological VA examination in September 2010, the examiner conducted a hearing examination and indicated that the Veteran would have significant hearing difficulties in noisy environments, hearing speakers on the phone, and hearing certain speakers in general even with hearing aids on.  She commented that the use of other adaptive equipment may be helpful along with the use of his hearing aids.  Upon review of the record, she ultimately opined that the Veteran's service-connected hearing loss disability would not hinder the average person from obtaining and maintaining gainful employment.  She stated that most occupations do not set physical requirements for hearing.  

The Veteran underwent a VA examination for his right fifth digit finger in October 2010 where he complained of decrease in right hand strength.  The examiner noted that the Veteran retired in 1983 due to age or duration of work.  It was the examiner's opinion that the Veteran's right finger fracture with residuals did not have a significant effect on his usual occupation nor did it impact his daily activities.  He opined that the right finger disability would not impact employment requirement physical or sedentary roles.

The October 2010 VA examination also involved an examination of the Veteran's respiratory disability.  His disability has worsened since his April 2010 examination as he noticed a marked increase in shortness of breath.  The examiner ultimately opined that the service-connected residuals of left lobectomy would prevent the Veteran from employment in physically demanding roles at any level, but would not preclude employment in predominantly sedentary roles, such as telephone representatives, customer service, office/clerical work, data entry, or retail sales with limited walking.  

After a review of the evidence, the Board finds that prior to September 15, 2011, the combined effects of the Veteran's service-connected disabilities have caused significant occupational impairment, thus rendering him unemployable.  In arriving at this determination, the Board has specifically considered the Veteran's employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b).  The Veteran worked as a plumber's helper for approximately 20 years.  He has had no more than a middle school education.  

While the VA examiners have found that there are other roles and duties which would be appropriate for the Veteran in light of his service-connected disabilities, when considering the combined effects of the Veteran's service-connected disabilities, namely his hearing loss disability and respiratory disability, the Board is in disagreement with the VA examiners as to the Veteran's employability.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

The September 2010 audiologist did not consider the Veteran's physical limitations due to his respiratory disability nor did she consider the Veteran's limited educational background and experience.  Likewise, the October 2010 examiner, when indicating that the Veteran may still be able to take up employment in predominantly sedentary roles, such as retail sales or customer service work, he did not consider the effects of the Veteran's fairly severe hearing loss disability or his limited educational background and experience.  Based on these facts and the Veteran's background, the Board concludes that the Veteran was not able to maintain substantially gainful employment for the period of appeal in question.  

Given the Veteran's limited educational background and his occupational history as a plumber's helper, the Board finds that the limitations described by the Veteran due to his service-connected disabilities preclude him from having been able to realistically obtain and maintain any form of gainful employment for the period prior to September 15, 2011.  Consequently, the Board finds that the weight of the evidence supports a grant of a TDIU.


ORDER

A TDIU for the period prior to September 15, 2011 is granted, subject to controlling regulations applicable to the payment of VA monetary benefits.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


